1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2
     BY: KATELYN M. KNIGHT
3    Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
7

8
     Attorneys for Defendants KEVIN BARRETO and JARRETT TONN

9
                                  UNITED STATES DISTRICT COURT
10

11                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

12   Tino D. Armstrong,                                    Case No. 2:19-cv-02226-MCE-CKD
13                   Plaintiff,                            STIPULATION AND PROTECTIVE
14                                                         ORDER PURSUANT TO LOCAL RULE
            vs.                                            141.1
15
     Kevin Barreto, Jarrett Tonn, DOE One and
16
     DOE Two,
17                 Defendants.

18
            1.       PURPOSES AND LIMITATIONS
19
            Disclosure and discovery activity in this action are likely to involve production of
20
     confidential, proprietary, or private information for which special protection from public
21
     disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
22
     Accordingly, the parties hereby stipulate to and petition the court to enter the following
23
     Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
24
     protections on all disclosures or responses to discovery and that the protection it affords from
25
     public disclosure and use extends only to the limited information or items that are entitled to
26
     confidential treatment under the applicable legal principles. The parties further acknowledge, as
27
     set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
28
     confidential information under seal; Civil Local Rule 141 sets forth the procedures that must be
1    followed and the standards that will be applied when a party seeks permission from the court to
2    file material under seal.
3            2.      DEFINITIONS
4            2.1     Challenging Party: a Party or Non-Party that challenges the designation of
5            information or items under this Order.
6            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
7            generated, stored or maintained) or tangible things that qualify for protection under
8            Federal Rule of Civil Procedure 26(c), and for which public disclosure is likely to result
9            in particularized harm and violate privacy interests recognized by law. This information
10           may include:
11                   a.      personnel file records of any peace officer;
12                   b.      medical records;
13                   c.      video footage and other documents identifying officers in sensitive
14   assignments;
15                   d.      social security numbers and similar sensitive identifying information
16   (unless redacted by order or by agreement of all parties).
17           This information shall not include records and information subject to disclosure pursuant
18   to Cal. Penal Code § 832.7(b) or the California Public Records Act.
19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
20   well as their support staff).
21           2.4     Designating Party: a Party or Non-Party that designates information or items that
22   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23           2.5     Disclosure or Discovery Material: all items or information, regardless of the
24   medium or manner in which it is generated, stored, or maintained (including, among other things,
25   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
26   responses to discovery in this matter.
27           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent
28   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
1    a consultant in this action.
2            2.7     House Counsel: attorneys who are employees of a party to this action. House
3    Counsel does not include Outside Counsel of Record or any other outside counsel.
4            2.8     Non-Party: any natural person, partnership, corporation, association, or other
5    legal entity not named as a Party to this action.
6            2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
7    action but are retained to represent or advise a party to this action and have appeared in this
8    action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
9    that party.
10           2.10    Party: any party to this action, including all of its officers, directors, employees,
11   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
12           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
13   Material in this action.
14           2.12    Professional Vendors: persons or entities that provide litigation support services
15   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
16   organizing, storing, or retrieving data in any form or medium) and their employees and
17   subcontractors.
18           2.13    Protected Material: any Disclosure or Discovery Material that is designated as
19   “CONFIDENTIAL.”
20           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
21   Producing Party.
22           2.15    “ATTORNEY’S EYES ONLY” Information or Items: information (regardless of
23   how it is generated, stored or maintained) or tangible things that qualify for protection under
24   Federal Rule of Civil Procedure 26(c) that are of a highly sensitive nature and for which
25   disclosure to persons other than counsel is likely to result in particularized harm and interfere
26   with ongoing investigations. This information may include:
27                   a.      documents identifying undercover officers or operations;
28                   b.      documents pertaining to ongoing investigations.
1           3.      SCOPE
2           The protections conferred by this Stipulation and Order cover not only Protected Material
3    (as defined above), but also (1) any information copied from Protected Material; (2) all copies,
4    excerpts, summaries, or compilations of Protected Material that reveal the source of the
5    Protected Material or that reveal specific information entitled to confidentiality as a matter of
6    law; and (3) any testimony, conversations, or presentations by Parties or their Counsel that might
7    reveal Protected Material. However, the protections conferred by this Stipulation and Order do
8    not cover the following information: (a) any information that is in the public domain at the time
9    of disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a
10   Receiving Party as a result of publication not involving a violation of this Order, including
11   becoming part of the public record through trial or otherwise; and (b) any information known to
12   the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure
13   from a source who obtained the information lawfully and under no obligation of confidentiality
14   to the Designating Party; (c) any information mentioned or referenced in a deposition or in other
15   pretrial or trial proceedings, unless such portions of testimony have been designated as
16   confidential pursuant to section 5.2 (b) of this order. Any use of Protected Material at trial shall
17   be governed by a separate agreement or order.
18          4.      DURATION
19          Even after final disposition of this litigation, the confidentiality obligations imposed by
20   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
21   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
22   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
23   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
24   action, including the time limits for filing any motions or applications for extension of time
25   pursuant to applicable law.
26          5.      DESIGNATING PROTECTED MATERIAL
27          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
28   or Non-Party that designates information or items for protection under this Order must take care
1    to limit any such designation to specific material that qualifies under the appropriate standards.
2    The Designating Party must designate for protection only those parts of material, documents,
3    items, or oral or written communications that qualify – so that other portions of the material,
4    documents, items, or communications for which protection is not warranted are not swept
5    unjustifiably within the ambit of this Order.
6           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
7    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
8    unnecessarily encumber or retard the case development process or to impose unnecessary
9    expenses and burdens on other parties) expose the Designating Party to sanctions.
10          If it comes to a Designating Party’s attention that information or items that it designated
11   for protection do not qualify for protection, the Designating Party must promptly notify all other
12   Parties that it is withdrawing the mistaken designation.
13          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
14   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
15   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
16   designated before the material is disclosed or produced.
17          Designation in conformity with this Order requires:
18          (a) for information in documentary form (e.g., paper or electronic documents, but
19   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
20   Party affix the legend “CONFIDENTIAL” or “ATTORNEY’S EYES ONLY” to each page that
21   contains protected material. If only a portion or portions of the material on a page qualifies for
22   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
23   making appropriate markings in the margins). A Party or Non-Party that makes original
24   documents or materials available for inspection need not designate them for protection until after
25   the inspecting Party has indicated which material it would like copied and produced. During the
26   inspection and before the designation, all of the material made available for inspection shall be
27   deemed “CONFIDENTIAL” or “ATTORNEY’S EYES ONLY”. After the inspecting Party has
28   identified the documents it wants copied and produced, the Producing Party must determine
1    which documents, or portions thereof, qualify for protection under this Order. Then, before
2    producing the specified documents, the Producing Party must affix the “CONFIDENTIAL” or
3    “ATTORNEY’S EYES ONLY” legend to each page that contains Protected Material. If only a
4    portion or portions of the material on a page qualifies for protection, the Producing Party also
5    must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
6    margins).
7           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
8    Designating Party identify on the record, before the close of the deposition, hearing, or other
9    proceeding, all protected testimony.
10          (c) for information produced in some form other than documentary and for any other
11   tangible items, that the Producing Party affix in a prominent place on the exterior of the
12   container or containers in which the information or item is stored the legend “CONFIDENTIAL”
13   or “ATTORNEY’S EYES ONLY”. If the information is produced electronically, then the term
14   “CONFIDENTIAL” or “ATTORNEY’S EYES ONLY” must appear in the name of each
15   electronic file containing confidentially designated information. If only a portion or portions of
16   the information or item warrant protection, the Producing Party, to the extent practicable, shall
17   identify the protected portion(s).
18          5.3     Inadvertent Failures to Designate. An inadvertent failure to designate qualified
19   information or items does not, standing alone, waive the Designating Party’s right to secure
20   protection under this Order for such material. Upon timely correction of a designation, the
21   Receiving Party must make reasonable efforts to assure that the material is treated in accordance
22   with the provisions of this Order.
23          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
24          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
25   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
26   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
27   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
28   challenge a confidentiality designation by electing not to mount a challenge promptly after the
1    original designation is disclosed.
2             6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
3    process by providing written notice of each designation it is challenging and describing the basis
4    for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
5    notice must recite that the challenge to confidentiality is being made in accordance with the
6    Protective Order. The parties shall attempt to resolve each challenge in good faith and must
7    begin the process by conferring directly (in voice to voice dialogue; other forms of
8    communication are not sufficient) within 30 days of the date of service of notice. In conferring,
9    the Challenging Party must explain the basis for its belief that the confidentiality designation was
10   not proper and must give the Designating Party an opportunity to review the designated material,
11   to reconsider the circumstances, and, if no change in designation is offered, to explain the basis
12   for the chosen designation. A Challenging Party may proceed to the next stage of the challenge
13   process only if it has engaged in this meet and confer process first or establishes that the
14   Designating Party is unwilling to participate in the meet and confer process in a timely manner.
15            6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
16   intervention, the parties shall meet and confer regarding resolution by informal discovery
17   conference. If both parties do not agree to submit the dispute to the Court via informal discovery
18   conference, the Receiving Party shall file and serve a motion to de-designate under Civil Local
19   Rule 251 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the
20   parties agreeing that the meet and confer process will not resolve their dispute. Each such motion
21   must be accompanied by a competent declaration affirming that the movant has complied with
22   the meet and confer requirements imposed in the preceding paragraph.
23            The burden of persuasion in any such challenge proceeding shall be on the Designating
24   Party.
25            7.     ACCESS TO AND USE OF PROTECTED MATERIAL
26            7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed
27   or produced by another Party or by a Non-Party in connection with this case only for
28   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
1    disclosed by any party only to the categories of persons and under the conditions described in
2    this Order. When the litigation has been terminated, a Receiving Party must comply with the
3    provisions of section 13 below (FINAL DISPOSITION). Protected Material must be stored and
4    maintained by all parties at a location and in a secure manner that ensures that access is limited
5    to the persons authorized under this Order.
6            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
7    ordered by the court or permitted in writing by agreement of both Designating Party and
8    Receiving Party, all parties may disclose any information or item designated
9    “CONFIDENTIAL” only to:
10           (a) the Party’s Outside Counsel of Record in this action, as well as employees of said
11   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
12   this litigation (counsel and law firms appearing in this action are deemed to have agreed to be
13   bound by this Protective Order);
14           (b) the officers, directors, and employees (including House Counsel) of the Party to
15   whom disclosure is reasonably necessary for this litigation, including employees and agents of
16   the designating party(ies) in the normal course of their business with due regard for the
17   confidential nature of the information under this protective order;
18           (c) Experts (as defined in this Order) of any Party to whom disclosure is reasonably
19   necessary for this litigation;
20           (d) the court and its personnel;
21           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
22   Professional Vendors to whom disclosure is reasonably necessary for this litigation;
23           (f) during their depositions, witnesses in the action to whom disclosure is reasonably
24   necessary, unless otherwise agreed by the Designating Party and any other parties present at the
25   deposition or ordered by the court. Pages of transcribed deposition testimony or exhibits to
26   depositions that reveal Protected Material must be separately bound by the court reporter and
27   may not be disclosed to anyone except as permitted under this Stipulated Protective Order or as
28   agreed by all parties.
1           (g) the author or recipient of a document containing the information or a custodian or
2    other person who otherwise possessed or knew the information.
3           7.3     Disclosure of “ATTORNEY’S EYES ONLY” Information or Items. Unless
4    otherwise ordered by the court or permitted in writing by agreement of both Designating Party
5    and Receiving Party, “ATTORNEY’S EYES ONLY” material may only be disclosed to counsel
6    of record in this action, as well as employees of counsel to whom it is reasonably necessary to
7    disclose the information for this litigation; copy or imaging services retained by counsel to assist
8    in the duplication of such material; or the author or recipient of a document containing the
9    information or a custodian or other person who otherwise possessed or knew the information.
10          7.4     Re-Designation of “ATTORNEY’S EYES ONLY” information or material to
11   “CONFIDENTIAL”: Documents produced pursuant to this order may be re-designated as
12   merely “CONFIDENTIAL” upon order of the Court or written permission of Defendants’
13   counsel.
14          8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
15   OTHER LITIGATION
16          If a Party is served with a subpoena or a court order issued in other litigation that compels
17   disclosure of any information or items designated in this action as “CONFIDENTIAL” or
18   “ATTORNEY’S EYES ONLY”, that Party must:
19          (a) promptly notify in writing the Designating Party. Such notification shall include a
20   copy of the subpoena or court order;
21          (b) promptly notify in writing the party who caused the subpoena or order to issue in the
22   other litigation that some or all of the material covered by the subpoena or order is subject to this
23   Protective Order. Such notification shall include a copy of this Stipulated Protective Order, and
24          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
25   Designating Party whose Protected Material may be affected.
26          If the Designating Party timely seeks a protective order, the Party served with the
27   subpoena or court order shall not produce any information designated in this action as
28   “CONFIDENTIAL” or “ATTORNEY’S EYES ONLY” before a determination by the court
1    from which the subpoena or order issued, unless the Party has obtained the Designating Party’s
2    permission. The Designating Party shall bear the burden and expense of seeking protection in
3    that court of its confidential material – and nothing in these provisions should be construed as
4    authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
5    another court.
6           9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
7    IN THIS LITIGATION
8           (a) The terms of this Order are applicable to information produced by a Non-Party in this
9    action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
10   connection with this litigation is protected by the remedies and relief provided by this Order.
11   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
12   additional protections.
13          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
14   Party’s confidential information in its possession, and the Party is subject to an agreement with
15   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
16                    (1) promptly notify in writing the Requesting Party and the Non-Party that some
17                    or all of the information requested is subject to a confidentiality agreement with a
18                    Non-Party;
19                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective
20                    Order in this litigation, the relevant discovery request(s), and a reasonably
21                    specific description of the information requested; and
22                    (3) make the information requested available for inspection by the Non-Party.
23          (c) If the Non-Party fails to object or seek a protective order from this court within 14
24   days of receiving the notice and accompanying information, the Receiving Party may produce
25   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party
26   timely seeks a protective order, the Receiving Party shall not produce any information in its
27   possession or control that is subject to the confidentiality agreement with the Non-Party before a
28
1    determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
2    burden and expense of seeking protection in this court of its Protected Material.
3             10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
4             If a Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to
5    any person or in any circumstance not authorized under this Stipulated Protective Order, the
6    Party must immediately (a) notify in writing all Parties of the unauthorized disclosures, (b) use
7    its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person
8    or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)
9    request such person or persons to execute an acknowledgment and agreement to be bound by this
10   order.
11            11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12   PROTECTED MATERIAL
13            When a Producing Party gives notice to Receiving Parties that certain inadvertently
14   produced material is subject to a claim of privilege or other protection, the obligations of the
15   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
16   provision is not intended to modify whatever procedure may be established in an e-discovery
17   order that provides for production without prior privilege review. Pursuant to Federal Rule of
18   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
19   communication or information covered by the attorney-client privilege or work product
20   protection, the parties may incorporate their agreement in the stipulated protective order
21   submitted to the court.
22            12.    MISCELLANEOUS
23            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
24   seek its modification by the court in the future.
25            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective
26   Order no Party waives any right it otherwise would have to object to disclosing or producing any
27   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
28
1    no Party waives any right to object on any ground to use in evidence of any of the material
2    covered by this Protective Order.
3           12.3    Filing Protected Material. Without written permission of all parties or a court
4    order secured after appropriate notice to all interested persons, a Party may not file in the public
5    record in this action any Protected Material. A Party that seeks to file under seal any Protected
6    Material must comply with Civil Local Rule 141. Protected Material may only be filed under
7    seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.
8    Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request establishing that
9    the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
10   protection under the law. If a Party's request to file Protected Material under seal pursuant to
11   Civil Local Rule 141(b) is denied by the court, then the any Party may file the information in the
12   public record pursuant to Civil Local Rule 141(e)(1) unless otherwise instructed by the court.
13          13.     FINAL DISPOSITION
14          Within 60 days after the final disposition of this action, as defined in paragraph 4, upon
15   written notification served by Producing or Designating Party, each Receiving Party must return
16   all Protected Material to the Producing Party or destroy such material. As used in this
17   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and
18   any other format reproducing or capturing any of the Protected Material. Whether the Protected
19   Material is returned or destroyed, the Receiving Party must submit a written certification to the
20   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day
21   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
22   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
23   abstracts, compilations, summaries or any other format reproducing or capturing any of the
24   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
25   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
26   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
27   consultant and expert work product, even if such materials contain Protected Material. Any such
28
1    archival copies that contain or constitute Protected Material remain subject to this Protective
2    Order as set forth in Section 4 (DURATION).
3

4           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
5

6    DATED: February __, 2020
                                                        __________________
7
                                                        EDWARD J. LABARRE
8                                                       Attorney for Plaintiff
                                                        TINO ARMSTRONG
9

10

11
     DATED: February 26, 2020
12
                                                        /s/ Katelyn M. Knight
13                                                      KATELYN M. KNIGHT
                                                        Deputy City Attorney
14                                                      Attorney for Defendants
15
                                                        KEVIN BARRETO and JARRETT TONN

16

17          IT IS SO ORDERED.
18

19   Dated: February 26, 2020
20                                                    _____________________________________
                                                      CAROLYN K. DELANEY
21
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
